
	

114 SRES 259 ATS: Honoring the bravery and heroism of those who selflessly prevented a deadly terrorist attack and saved countless lives while aboard a passenger train bound from Amsterdam to Paris on August 21, 2015.
U.S. Senate
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 259
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2015
			Mrs. Feinstein (for herself, Mrs. Boxer, Mr. Wyden, Mr. Merkley, Mr. McCain, Mr. Grassley, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wicker) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the bravery and heroism of those who selflessly prevented a deadly terrorist attack and
			 saved countless lives while aboard a passenger train bound from Amsterdam
			 to Paris on August 21, 2015.
	
	
 Whereas, on Friday, August 21, 2015, United States Air Force Airman First Class Spencer Stone, Oregon Army National Guard Specialist Aleksander Skarlatos, college student Anthony Sadler, and others selflessly risked their lives and forcibly subdued a gunman on a train carrying more than 500 passengers;
 Whereas the gunman was armed with a Kalashnikov assault rifle, a handgun, a box cutter, and 9 magazines carrying hundreds of rounds of ammunition and could have killed and injured dozens of passengers had the gunman not been stopped;
 Whereas Mark Moogalian, a 51 year old French-American professor and musician, courageously attempted to subdue the gunman and wrestled the Kalashnikov away from the gunman, but was shot by the gunman;
 Whereas United States Air Force Airman First Class Spencer Stone, Oregon Army National Guard Specialist Aleksander Skarlatos, college student Anthony Sadler, and British consultant Chris Norman took courageous action on their own initiative and forcibly subdued the gunman, rendering the gunman unconscious and tying up the gunman on the floor of the train with t-shirts;
 Whereas United States Air Force Airman First Class Spencer Stone suffered serious injuries, including a partially severed thumb, from the gunman’s box cutter;
 Whereas, notwithstanding his own injuries, United States Air Force Airman First Class Spencer Stone treated the wounds and likely saved the life of French-American Mark Moogalian;
 Whereas French President François Hollande awarded United States Air Force Airman First Class Spencer Stone, Oregon Army National Guard Specialist Aleksander Skarlatos, college student Anthony Sadler, and British consultant Chris Norman the highest civilian honor in France, the Legion of Honor, and pledged to do the same for French-American Mark Moogalian and Frenchman Damien A., who also helped thwart the attack;
 Whereas the United States Air Force has stated that it will nominate United States Air Force Airman First Class Spencer Stone for the Airman’s Medal, the highest award of the Air Force for non-combat bravery;
 Whereas the United States Army has nominated Oregon Army National Guard Specialist Aleksander Skarlatos for the Soldier’s Medal, the highest award of the Army for acts of heroism not involving actual conflict with an enemy;
 Whereas the Department of Defense will honor United States Air Force Airman First Class Spencer Stone with the Purple Heart award and Oregon Army National Guard Specialist Aleksander Skarlatos and college student Anthony Sadler each with an award for courage and valor;
 Whereas the city of Sacramento recognized the heroism of United States Air Force Airman First Class Spencer Stone, Oregon Army National Guard Specialist Aleksander Skarlatos, and college student Anthony Sadler through a Hometown Heroes Parade on the California Capitol Mall on September 11, 2015;
 Whereas United States Air Force Airman First Class Spencer Stone, who is 23 years old and a resident of California, joined the United States Air Force nearly 3 years ago and serves as a medical technician stationed at Lajes Air Base in the Azores;
 Whereas Oregon Army National Guard Specialist Aleksander Skarlatos is 22 years old and a resident of Oregon and had recently returned to Oregon after a 9 month deployment in Afghanistan;
 Whereas Anthony Sadler is 23 years old, a resident of California, and is a student studying kinesiology at the California State University at Sacramento; and
 Whereas United States Air Force Airman First Class Spencer Stone, Oregon Army National Guard Specialist Aleksander Skarlatos, and college student Anthony Sadler were childhood friends raised in the Sacramento area who were on vacation in Europe together at the time they courageously and selflessly thwarted a terrorist attack and saved countless lives: Now, therefore, be it
		
	
 That the Senate— (1)honors and commends the extraordinary bravery, courage, and heroism of United States Air Force Airman First Class Spencer Stone, Oregon Army National Guard Specialist Aleksander Skarlatos, college student Anthony Sadler, French-American Mark Moogalian, British consultant Chris Norman, and Frenchman Damien A., who selflessly risked their own lives to prevent a terrorist attack that could have killed dozens aboard a passenger train bound for Paris; and
 (2)extends best wishes for a full recovery to all innocent individuals who were injured during the attack, including United States Air Force Airman First Class Spencer Stone and French-American Mark Moogalian.
			
